AAM/Bahl & Gaynor Income Growth Fund A series of the Investment Managers Series Trust Supplement dated October 1, 2013 to the Summary Prospectus dated May 17, 2013 and to the Prospectus dated July 5, 2012, as amended on August 10, 2012 and May 17, 2013 Effective immediately, the following replaces any inconsistent information under “Purchase and Sale of Fund Shares” in the Fund’s Summary Prospectus and Prospectus and under “YOUR ACCOUNT WITH THE FUND - Buying Fund Shares” in the Fund’s Prospectus: Minimum Investments To Open Your Account To Add to Your Account Class A & C Shares Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Class I Shares All Accounts Effective immediately, all references in the Fund’s Summary Prospectus and Prospectus to the $1,000,000 minimum initial investment requirement with respect to the Class I Shares are replaced with references to a $25,000 minimum initial investment requirement. The table entitled “Class A Shares—Sales Charge Schedule” under the section titled “PURCHASE OF SHARES - Class A Shares” in the Fund’s Prospectus is deleted and replaced with the following table. Class A Shares—Sales Charge Schedule Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $49,999 5.50% 5.82% 5.00% $50,000-$99,999 4.75% 4.99% 4.25% $100,000-$249,999 3.75% 3.90% 3.25% $250,000-$499,999 2.75% 2.83% 2.50% $500,000-$999,999 2.00% 2.04% 1.75% $1 million or more See below** See below** See below** * The offering price includes the sales charge. ** See the "Large Order Net Asset Value Purchase Privilege" section on page 14. Please file this Supplement with your records.
